[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 673 
On plaintiff's appeal: Judgment affirmed, with costs to respondent Fine. On appeal by defendant Commercial Outfitting Co., Inc.: Order affirmed and judgment absolute ordered against appellant Commercial Outfitting Co., Inc., on the stipulation, with costs in all courts to the plaintiff, on the ground that, as against this defendant, plaintiff made out a prima facie case of common-law negligence. No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS and DESMOND, JJ. CONWAY, J., concurs as to defendant Fine but dissents in following memorandum as to Commercial Outfitting Co., Inc.